                                                                              Tf' rr n



                     IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA                  JC;-9 P i2M S

                                                                                         :.TJRT
                                      Alexandria Division
                                                                                    V:;:giria

 UNITED STATES OF AMERICA                              UNDER SEAL


                V.                                     Case No. l:17-CR-270(LO)

 AHMED AMEER MINNI, et aL,

                Defendants


                              GOVERNMENT'S RESPONSE TO
                                MOTION FOR EMAIL COPIES


       The United States has no objection to the defendants' motion for emailed copies of sealed

documents filed in this case. The United States also has no objection to the proposed order

accompanying the motion.

                                                    Respectfully submitted,

                                                    G. ZACHARY TERWILLIGER
                                                                      ^S ATTORNEY



                                                    Jamas P. Gillis
                                                    Assislant United States Attorney
